                                                                    Case 2:16-cv-02211-JCM-NJK Document 95 Filed 03/13/20 Page 1 of 3




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             7

                                                             8   Attorneys for Plaintiff Bank of America, N.A.

                                                             9                                 UNITED STATES DISTRICT COURT
                                                            10                                      DISTRICT OF NEVADA

                                                            11    BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-02211-JCM-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                   Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            13    vs.
AKERMAN LLP




                                                            14                                                                  STIPULATED JUDGMENT
                                                                  RIDGEVIEW HOMEOWNERS
                                                            15    ASSOCIATION, INC., AKA Ridgeview Village
                                                                  and A SCIMITAR LLC,
                                                            16
                                                                                                 Defendants.
                                                            17

                                                            18            Bank of America, N.A., ("Bank of America"), A Scimitar LLC ("Scimitar"), and Ridgeview

                                                            19   Homeowners Association, Inc., aka Ridgeview Village (the "HOA"), by and through their respective

                                                            20   counsel of record, stipulate to the entry of a judgment by the District Court as follows:

                                                            21            On or about June 26, 2006, Alex and Sonya Diaz ("Borrowers") purchased real property

                                                            22   located at 1927 Scimitar Drive #32, Henderson, Nevada 89011 (the "Property").

                                                            23            1.    On or about June 23, 2006, Borrowers executed a promissory note in the amount of

                                                            24   $140,000 (the "Note"), which was secured by a deed of trust (the "Deed of Trust") executed in favor

                                                            25   of Bank of America and recorded against the Property on June 28, 2006 in the Clark County Recorder’s

                                                            26   Office, and re-recorded on March 17, 2011 in the same office, as Instrument No. 201103170000340.

                                                            27            2.    On July 25, 2014 the HOA non-judicially foreclosed on the Property, selling the

                                                            28   Property to Scimitar for $11,100 (the "HOA Sale").

                                                                                                               1
                                                                 52361368;1
                                                                    Case 2:16-cv-02211-JCM-NJK Document 95 Filed 03/13/20 Page 2 of 3




                                                             1            3.      After a series of assignments, Bank of America once again became the beneficiary of

                                                             2   record of the Deed of Trust pursuant to an assignment recorded on May 23, 2016, and Bank of America

                                                             3   remains the record beneficiary.

                                                             4            4.      Bank of America is presently the servicer of the Loan.

                                                             5            5.      On September 20, 2016, Bank of America filed this lawsuit against Scimitar and the

                                                             6   HOA, seeking an order declaring that Scimitar purchased the Property subject to Bank of America's

                                                             7   Deed of Trust.

                                                             8            6.      Pursuant to a confidential settlement agreement, the Parties have stipulated that the
                                                             9   Deed of Trust was not extinguished by the HOA sale.

                                                            10            7.      Accordingly, IT IS ORDERED that Judgment is hereby entered in favor of Plaintiff

                                                            11   Bank of America and against Scimitar and the HOA.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12            8.      IT IS FURTHER ORDERED that the HOA Sale did not extinguish the Deed of Trust.
                      LAS VEGAS, NEVADA 89134




                                                            13   The Deed of Trust therefore remains a valid encumbrance on the Property.
AKERMAN LLP




                                                            14       Dated: March 12, 2020                            Dated: March 12, 2020

                                                            15      AKERMAN LLP                                       THE WRIGHT LAW GROUP, P.C.

                                                            16      /s/ Jamie K. Combs, Esq.                          /s/ Christopher B. Phillips
                                                                    ARIEL E. STERN, ESQ.                              JOHN HENRY RIGHT, ESQ.
                                                            17
                                                                    Nevada Bar No. 8276                               Nevada Bar No. 6182
                                                            18      JAMIE K. COMBS, ESQ.                              CHRISTOPHER B. PHILLIPS, ESQ.
                                                                    Nevada Bar No. 13088                              Nevada Bar No. 14600
                                                            19      1635 Village Center Circle, Suite 200             2340 Paseo Del Prado, Suite D-305
                                                                    Las Vegas, Nevada 89134                           Las Vegas, Nevada 89102
                                                            20
                                                                    Attorneys for Bank of America, N.A.               Attorneys for A Scimitar, LLC
                                                            21

                                                            22
                                                                 ...
                                                            23
                                                                 ...
                                                            24

                                                            25   ...

                                                            26

                                                            27

                                                            28

                                                                                                               2
                                                                 52361368;1
                                                                    Case 2:16-cv-02211-JCM-NJK Document 95 Filed 03/13/20 Page 3 of 3



                                                                                                           Bank of America v. Ridgeview Homeowners Assoc.
                                                             1                                                           Case No.: 2:16-cv-02211-JCM-NJK
                                                             2

                                                             3       LIPSON NEILSON, P.C.

                                                             4       /s/ David T. Ochoa
                                                                     KALEB D. ANDERSON, ESQ.
                                                             5
                                                                     Nevada Bar No. 7582
                                                             6       DAVID T. OCHOA, ESQ.
                                                                     Nevada Bar No. 10414
                                                             7       9900 Covington Cross Drive, Suite 120
                                                                     Las Vegas, NV 89144
                                                             8       Attorneys for Ridgeview Homeowners Association,
                                                                     Inc., AKA Ridgeview Village
                                                             9

                                                            10                               March
                                                                          IT IS SO ORDERED, this    16,day
                                                                                                 _____  2020.
                                                                                                           of March, 2020.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                           UNITED STATES DISTRICT COURT JUDGE
AKERMAN LLP




                                                                                                         Case No.: 2:16-cv-02211-JCM-NJK
                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                          3
                                                                 52361368;1
